The action in each case is tort, founded on G.L. 6888, in each of which the plaintiffs seek to recover the amount of a postdated check. They are before us on plaintiffs' exception to the sustaining of defendant's demurrer to the complaints. The cases were argued and submitted with the case of F.E. Lovell v. PerleyR. Eaton, reported in 99 Vt. 255, 133 A. 742, where the same questions were raised as here involved. The conclusion there reached is controlling. This requires an affirmance of each of the judgments below.
Judgments affirmed and causes remanded.
                    OPINION ON MOTION FOR REARGUMENT.